Order entered July 8, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-18-00611-CV

PANDA POWER GENERATION INFRASTRUCTURE FUND, LLC, D/B/A/
                PANDA POWER FUNDS,
                   ET AL., Appellants

                                       V.

     ELECTRIC RELIABILITY COUNCIL OF TEXAS, INC., Appellee

                 On Appeal from the 15th Judicial District Court
                            Grayson County, Texas
                      Trial Court Cause No. CV-16-0401

                                    ORDER
                           Before the Court En Banc

      Before the Court is appellants’ unopposed motion to lift abatement.

Appellants’ motion is GRANTED, and the case is REINSTATED to the Court’s

active docket.

      The Court has determined to consider this case en banc and to request

rebriefing. Appellants shall file an amended appellants’ brief by August 12, 2021.

Appellee shall file its amended appellee’s brief by September 14, 2021. Oral
argument before the Court en banc will be on Thursday, October 21, 2021 at 1:00

p.m. in the Merrill Hartman Courtroom.


                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE